DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Attempts were made to contact the attorney or record, Ted Whitlock, in the instant application to resolve the issues below.  However, the telephone number provided for Mr. Whitlock is not in service. 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 8, 10, 23 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “for receiving a heating or cooling medium from a portable source of cooling or heating” in line 8 and then “a portable source of cooling or heating medium” in line 16 and “the portable source” in line 20.  This is confusing as it is unclear if these are one and the same portable sources.  It is suggested that the above limitation be amended to --for receiving a heating or cooling medium-- and has been interpreted as such for the purpose of the application of prior art.
Claims 5, 6 and 8 are necessarily rejected as being dependent on rejected claim 1.
Claim 10 recites “an entry port for receiving one connecting conduit” in lines 7-8.  However, one connecting conduit is not positively recited in line 7 and is therefore not required by the claim.  It is unclear if the connecting conduit is meant to be required by the claim or not as the claim also provides additional limitations for the connecting conduit which would not make sense to include unless a positive recitation of the element was intended.  It is suggested that the above limitation be amended to --an 
Claim 23 is necessarily rejected as being dependent on rejected claim 10.
Claim 26 is similarly rejected as set forth above with respect to claim 10 as claim 26 requires “a pad of claim 10.”
Claim 28 is additionally unclear as the claim recites “a detachable connecting conduit” in line 3.  It is unclear if this is meant to further limit the connecting conduit in claim 26 or is an additional conduit.  It is suggested that this limitation be amended to --a detachable delivery conduit-- and has been interpreted as such for the purpose of the application of prior art.  
Claims 27 and 29 are necessarily rejected as being dependent on rejected claim 26
Allowable Subject Matter
Claims 1, 5, 6, 8, 10, 23 and 26-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest the combination of elements in independent claims 1, 10 and 26.  Particularly, the prior art is silent with respect to combination of elements that make up the pad.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794